                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

MANDIE ROGERS,                                 )
                                               )
                                               )
                       Plaintiff,              )
                                               )
vs.                                            )       Case No. 18-01019-CV-W-GAF
                                               )
CASEY’S GENERAL STORE, et al.,                 )
                                               )
                       Defendants.             )

                                              ORDER

       Now before the Court is Plaintiff Mandie Rodger’s (“Plaintiff”) Motion for Leave to File

Third Amended Complaint. (Doc. # 56). Defendants Casey’s General Store and Casey’s

Marketing Company (collectively “Defendants”) oppose to the extent Plaintiff seeks to amend her

Complaint to add new allegations and causes of action not asserted in Plaintiff’s Second Charge

of Discrimination filed against Defendants pursuant to the Missouri Human Rights Act

(“MHRA”). (Doc. # 58). For the reasons stated below, Plaintiff’s Motion for Leave to File Third

Amended Complaint is GRANTED in part and DENIED in part.

                                           DISCUSSION

I.     BACKGROUND

       On February 20, 2018, Plaintiff filed her first Charge of Discrimination (“first charge”)

with the Missouri Commission of Human Rights (“MCHR”). (Doc. # 58-1). The first charge

alleges claims of disability, retaliation, and hostile work environment. (Id.). Plaintiff did not check

the box marked “sex” on the first charge form. (Id. at p. 3). The first charge narrative alleges

discriminatory conduct on the part of Defendants arising from Plaintiff being purportedly passed

over for a promotion to First Assistant Manager on February 13, 2018. (Id. at pp. 3-4). Plaintiff

alleges she was not promoted because “[she] is unable to get a driver’s license” due to disability.

          Case 4:18-cv-01019-GAF Document 68 Filed 12/02/19 Page 1 of 7
(Id.). On or about August 21, 2018, the MCHR issued a Notice of Right to Sue on the first charge.

(Doc. # 58-2). Plaintiff subsequently filed her petition for damages on November 15, 2018 in the

Circuit Court of Clay County, Missouri. (Doc. # 1-1). The case was removed to this Court on

December 28, 2018, and Plaintiff filed a second Charge of Discrimination (“second charge”) with

the MCHR on February 26, 2019. (See Docket Sheet; Doc. # 58-3).

       The second charge alleges claims of disability, retaliation, and hostile work environment

stemming from a dispute with a co-worker (“Will”) wherein Will threatened to quit after Plaintiff

tasked him with emptying recycling bins. (Doc. # 58-3, p. 2). Plaintiff alleges her subsequent

conversation with Will in which she urged him not to quit led to her demotion to cashier and

temporary suspension commencing on February 12, 2019. (Id.). The second charge narrative

further alleges Plaintiff’s suspension and demotion are “in direct retaliation for [her] previous

charge of discrimination and resulting lawsuit.” (Id. at p. 3). Plaintiff did not check the box

marked “sex” on the second charge form. (Id. at p. 2). The only reference to sexual harassment

by Plaintiff in either administrative complaint is one sentence in the second charge that alleges,

“[Will] has been previously disciplined for inappropriate sexual comments in the workplace, yet

still remains employed.” (Id.). There are no allegations in the second charge that indicate Plaintiff

was subjected to Will’s sexual comments at any time. (Id.). Plaintiff filed a Second Amended

Petition on May 1, 2019 and received a Notice of Right to Sue on the second charge on August

26, 2019. (Doc. # 58-4). Plaintiff’s pending Motion for Leave to file a Third Amended Complaint

followed.

II.    STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 15(a)(2), “[t]he court should freely give leave [to

amend] when justice so requires.” Leave to amend should be freely granted unless “there exists

undue delay, bad faith, repeated failure to cure deficiencies by amendments previously allowed,
                                                 2

            Case 4:18-cv-01019-GAF Document 68 Filed 12/02/19 Page 2 of 7
undue prejudice to the non-moving party, or futility of the amendment.” Popalii v. Corr. Med.

Servs., 512 F.3d 488, 497 (8th Cir. 2008). However, “[w]hen a party seeks to amend a pleading

after the scheduling deadline for doing so, the application of Rule 16(b)’s good-cause standard is

not optional.” Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 716 (8th Cir. 2008).

          A district court may deny leave based on futility where the “court has reached the legal

conclusion that the amended complaint could not withstand a motion to dismiss under Rule

12(b)(6) of the Federal Rules of Civil Procedure.” Cornelia I. Crowell GST Tr. v. Possis Med.,

Inc., 519 F.3d 778, 782 (8th Cir. 2008). “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

(Id.) (quoting Bell Atl. Corp v. Twombly, 550 U.S. 544, 570 (2007)). The plausibility standard is

met if “the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

III.      ANALYSIS

A.        Good Cause

          The deadline for seeking leave to amend the pleadings was March 1, 2019. (Doc. # 22).

Plaintiff’s pending Motion comes seven months after the deadline, and therefore, Plaintiff must

show good cause before the Court may grant her Motion. Sherman, 532 F.3d at 716. Plaintiff has

done so here. The Court is mindful that Plaintiff did not file her second charge until February 26,

2019. (Doc. # 56, p. 1, ¶ 4, Doc. # 58-3). Consequently, the Missouri Commission on Human

Rights (“MCHR”) did not issue a Notice of Right to Sue on the second charge until August 26,

2019. (Doc. # 56, pp. 1-2, ¶ 5). It is understandable that, under these circumstances, Plaintiff

could not move to amend her Complaint to include allegations and claims stemming from the

second charge until recently. However, for reasons explained below, the Court cannot allow
                                                   3

            Case 4:18-cv-01019-GAF Document 68 Filed 12/02/19 Page 3 of 7
Plaintiff’s proposed amended complaint as presented.

B.     Futility of Claims

       Plaintiff alleges claims of hostile work environment based on sexual harassment as well as

retaliation stemming from complaints made about sexual harassment in her proposed Third

Amended Complaint (“proposed Complaint”). (Doc. # 56-1, ¶¶ 94, 95, 98, 105). Defendants

argue allowing Plaintiff to amend to add sexual harassment claims at this juncture would be futile

since Plaintiff did not exhaust all administrative remedies regarding those claims.1 (Doc. # 58).

The Court agrees.

       “The MHRA requires that all administrative remedies be exhausted before petitioning the

courts for relief.” Reed v. McDonald’s Corp., 363 S.W.3d 134, 143 (Mo. Ct. App. 2012). “If

failure to exhaust ‘is apparent on the face of the complaint,’ it ‘can provide the basis for dismissal

under Rule 12(b)(6).’” Johnson v. City of Kansas City, Missouri, No. 4:18-00015-CV-RK, 2019

WL 252539, at *3 (W.D. Mo. Jan. 17, 2019) (quoting ABF Freight Sys., Inc. v. Int’l Bhd. Of

Teamsters, 728 F.3d 853, 861 (8th Cir. 2013)). “In order to exhaust all administrative remedies,

the claimant must give notice of all claims in the administrative complaint.” Reed, 363 S.W.3d at

143. The administrative charge must “set forth the particulars of “the unlawful discriminatory

practice.” Mo. Rev. Stat. § 213.075.1. However, “administrative complaints are interpreted

liberally in an effort to further the remedial purposes of legislation that prohibits unlawful

employment practices.” Alhalabi v. Mo. Dep't of Nat. Res., 300 S.W.3d 518, 524 (Mo. Ct. App.

2009) (citing Tart v. Hill Behan Lumber Co., 31 F.3d 668, 671 (8th Cir. 1994)). “Accordingly,

administrative remedies will be exhausted as to all incidents that are like or reasonably related to


1
 Defendants do not oppose allowing Plaintiff to amend her complaint to the extent she seeks to
add claims based on acts alleged in the second charge, namely, her demotion and suspension.
(Doc. # 58, p. 4). The Court’s analysis is therefore limited solely to Plaintiff’s sexual harassment
allegations.
                                                 4

          Case 4:18-cv-01019-GAF Document 68 Filed 12/02/19 Page 4 of 7
the allegations contained in the charges filed with the MCHR.” Reed, 363 S.W.3d at 143.

“Further, the scope of the civil suit may be as broad as the scope of the administrative investigation

which could reasonably be expected to grow out of the charge of discrimination.” Alhalabi, 300

S.W.3d at 525.

       While Plaintiff’s proposed Complaint does raise factual allegations of sexual harassment,

these allegations do not satisfy the MHRA’s prerequisite that the allegations be stated with

particularity in the charge itself. To establish a prima facie case of sexual harassment under the

MHRA, a plaintiff must show that, “(1) she is a member of a protected group; (2) she was subject

to unwelcome sexual harassment; (3) the harassment was based on sex; (4) the harassment affected

a term, condition, or privilege of employment, and (5) the employer knew or should have known

of the harassment and failed to take appropriate remedial action.” Cunningham v. Kansas City

Star Co., 995 F. Supp. 1010, 1027 (W.D. Mo. 1998). Plaintiff’s allegation contained in the second

charge that “[Will] has been disciplined previously for inappropriate sexual comments in the

workplace, yet still remains employed,” is the only reference to sexual harassment in the

administrative charges. (See Doc. ## 58-1; 58-3).

       Plaintiff satisfies the first element because she is a member of a protected group. However,

she fails to establish a prima facie case for sexual harassment because she has not alleged that she

was the subject of the harassment, that the harassment was based on her sex or that the harassment

affected a term, condition, or privilege of her employment. To the contrary, Plaintiff’s second

charge narrative belies any inference that the alleged discriminatory conduct was in any way

connected to Plaintiff’s sex. She alleges her suspension and demotion resulted from a conversation

she had with Will wherein he threatened to quit after Plaintiff asked him to empty recycling bins.

(Doc. # 58-3, p. 2). By Plaintiff’s own admission, she “asked [Will] not to quit.” (Id.). If Plaintiff

were experiencing unwelcome sexual harassment, it is unlikely she would have made such a
                                                  5

          Case 4:18-cv-01019-GAF Document 68 Filed 12/02/19 Page 5 of 7
request. Plaintiff’s statements are similarly unavailing in proving retaliation resulting from sexual

harassment complaints. She alleges “[her] suspension and demotion are in direct retaliation for

[her] previous Charge of Discrimination and resulting lawsuit.” (Id. at p. 3). Plaintiff did not

make any allegations of sexual harassment in her first charge nor did she check the “sex” box on

either charge. Taken as a whole, the administrative complaints do not establish a prima facie case

for sexual harassment and do not provide a basis for exhaustion. Therefore, Plaintiff cannot

establish that she exhausted all administrative remedies regarding the sexual harassment claims

unless she can show those claims are reasonably related to other claims that were properly pled in

the charges.

         The Eighth Circuit has previously held that a retaliation claim was not “like or reasonably

related to” an administrative charge alleging only sex and race-based allegations where the plaintiff

“identified a single date on which the alleged discrimination took place, and she did not identify

retaliation as a basis for her charge or set forth any facts regarding alleged retaliation.” Richter v.

Advance Auto Parts, Inc., 686 F.3d 847, 854 (8th Cir. 2012). Although the facts in the current

cause are inverted in that retaliation was alleged by Plaintiff in the charges and sex-based

discrimination was not, the same reasoning applies.

       Plaintiff’s first charge makes clear the alleged discriminatory act of being passed over for

a promotion occurred on February 13, 2018. Plaintiff’s proposed Complaint on the other hand,

alleges the purported acts of sexual harassment occurred “on or about September of 2018,” seven

months after the date stated in the charge. (Doc. # 56-1, ¶ 52). Accordingly, no inference of a

reasonable relationship between the two incidents can be drawn absent factual support, of which

there is none. Due to the discrepancy in time, there is no reason to believe an administrative

investigation into the first charge would encompass Plaintiff’s sexual harassment claims.



                                                  6

          Case 4:18-cv-01019-GAF Document 68 Filed 12/02/19 Page 6 of 7
       Similarly, the date of the discriminatory act alleged in the second charge prevents the Court

from finding Plaintiff’s sex-based claims fall within the ambit of the administrative complaint.

Plaintiff’s second charge alleges the retaliatory acts of demotion and suspension occurred on or

about February 12, 2019. (Doc. # 58-3 p. 3). Again, no factual support is offered in the charge

which could allow the Court to infer a plausible connection between Plaintiff’s demotion and

purported acts of sexual misconduct alleged to have occurred five months prior.

IV.    CONCLUSION

        As Plaintiff’s sexual harassment claims do not reasonably relate to the claims in her first

and second charges, Plaintiff cannot be said to have exhausted all administrative remedies

regarding those claims. The sexual harassment claims are futile and could not withstand a motion

to dismiss. However, Defendants do not oppose allowing Plaintiff to amend her complaint to the

extent she seeks to add claims based on acts alleged in the second charge, namely, her demotion

and suspension. Accordingly, Plaintiff’s Motion for Leave to File Third Amended Complaint is

GRANTED in part and DENIED in part. Plaintiff shall file her Third Amended Complaint,

consistent with rulings in this Order on or before December 9, 2019.

IT IS SO ORDERED.

                                                     s/ Gary A. Fenner
                                                     GARY A. FENNER, JUDGE
                                                     UNITED STATES DISTRICT COURT

DATED: December 2, 2019




                                                7

         Case 4:18-cv-01019-GAF Document 68 Filed 12/02/19 Page 7 of 7
